   Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 1 of 7 PageID#
                                                                   « FILED99
                                                                                     IN OPEN COURT


                                                                                         -1 2019
                   IN THE UNITED STATES DISTRICT COURT FOR TI               ^ CLERIC U.S. DISTRICT COUR
                                                                                  ALDWNDRIA. VIRGINIA
                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


        V.                                           Case No. l:19-CR-227


 MATTHEW HASH,

        Defendant.



                                   STATEMENT OF FACTS


       The United States and the defendant, MATTHEW HASH (hereinafter,"the defendant"),

agree that at trial, the United States would have proven the following facts beyond a reasonable

doubt with admissible and credible evidence:


       1.      From in and around December 2014, and continuing thereafter up to and including

September 2, 2015, in the Eastern District of Virginia and elsewhere,the defendant did knowingly

and unlawfully combine, conspire, confederate and agree with others, both known and unknown,

to knowingly and intentionally devise a scheme and artifice to defraud Company A and its

customers, and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, and to transmit and cause to be transmitted by means of

wire communications in interstate commerce a writing, sign, signal, picture, and sound for the

purpose of executing such scheme and artifice.

       2.      Company A is an apparel and home fashions retailer. It owns and operates stores

in and outside of the United States.


       3.      As part of its business. Company A offers store gift cards for sale. In addition,

when a customer returns store merchandise without a receipt, Company A frequently issues a gift

card to the customer in the amount of the returned merchandise.


                                                 1
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 2 of 7 PageID# 100




       4.      Each gift card that Company A issues has a unique identifying number (hereafter,

"account number"). The account number is printed on the gift card itself and encoded

electronically onto a black, magnetic strip on the card. When a gift card is scanned at a point of

sale, the account number that is encoded on the card is charged.

       5.      During the period of the conspiracy. Company A contracted with a Florida-based

company. Company B, to process its financial transactions that involved Company A gift cards.

When customers engaged in retail transactions at Company A's stores using gift cards to purchase

or return items, electronic data from the sale or return were transmitted immediately by wire from

the cash register terminals to Company B in Florida. Backup data from the transactions were then

sent via wire to the Company A mainframe computer in Ohio.

       6.      In or around early December 2014, the defendant met Jarrod Gray, who was

employed as an Internal Fraud Investigator by Company A. Until his termination on or about

September 2, 2015, Gray's duties included conducting internal fraud investigations of Company

A employees in Northern Virginia and West Virginia. By virtue of his employment. Gray had

access to Company A computer databases that contained intemal electronic records concerning

the issuance and use of Company A store gift cards, including the monetary balance and account

numbers of the cards.


       7.      At or around the time of their meeting. Gray and the defendant entered into an

agreement to participate in a scheme involving the fraudulent use of Company A gift cards.

Pursuant to their agreement, the defendant provided Gray with Company A gift cards that did not

have any value on them. Gray used his position at Company A to obtain account numbers for

existing Company A gift cards without the cardholders' authorization. Many of the account

numbers that Gray obtained were high-value cards (i.e., they had large balances on credit). Using
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 3 of 7 PageID# 101




a magnetic card encoder, Gray encoded the account numbers onto the magnetic strips ofthe cards

provided by the defendant. This process of re-encoding a gift card with an account number that

does not match the number printed on the card is known as "cloning."

        8.     During and in furtherance ofthe conspiracy, the defendant recruited, managed,and

directed multiple other co-conspirators to use the cloned gift cards to purchase merchandise and

new,"clean" gift cards (i.e., gift cards that were not cloned) at Company A stores. The defendant

and his co-conspirators then returned the merchandise at Company A stores in exchange for clean

gift cards.

       9.      During and in furtherance ofthe conspiracy, the defendant sold the clean gift cards

for a profit. The defendant operated a business called "Capital Gift Cards," with a website, which

he used to sell clean Company A gift cards.

        10.    During and in furtherance of the conspiracy, the defendant personally engaged in

dozens of—^well more than a hundred—transactions using cloned gift cards at Company A stores.

The defendant engaged in such transactions in numerous states, including Maryland, Virginia, the

District of Colombia, Pennsylvania, Florida, Nevada, Califomia, Delaware, New Jersey, and

Connecticut. The defendant engaged in some of these fraudulent transactions in the Eastem

District of Virginia.

        11.    As one example, on or about January 24, 2015, the defendant used a cloned gift

card to purchase $491.34 worth of merchandise at a Company A store in Sterling, Virginia, which

is in the Eastem District of Virginia. The defendant's purchases included one pair of shoes, two

clean $100.00 gift cards,and two clean $125.00 gift cards. To purchase these items,the defendant

used a cloned card with an encoded account number ending in -2964. The defendant's use ofthe
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 4 of 7 PageID# 102




gift card to make these purchases caused a wire transmission to be sent from Sterling, Virginia, to

Company B in Florida and then to the Company A system in Ohio.

       12.     Subsequently, on or about February 3, 2015, Company A received a customer

complaint regarding missing funds on the preexisting,legitimate gift card with the account number

ending in -2964. The customer stated that the purchases made on January 24, 2015, in Sterling,

Virginia, were not authorized. Company A subsequently reimbursed the customer in the amount

of$491.34, suffering a loss as a result.

       13.     As another example,the defendant and another co-conspirator("CC-1")traveled to

Las Vegas, Nevada,in or around April 2015. On or about April 24, 2015,the defendant and CC-

1 conducted fraudulent transactions with more than 25 cloned gift cards in multiple Company A

stores in or around Las Vegas. Throughout the day, the defendant and CC-1 communicated over

text messages to coordinate the scheme. At one point, the defendant sent CC-1 a text message

stating, "Imma try and go behind u too. This is a joke.!! We're gonna slaughter this town.!!"

The total amount of the fraudulent transactions that the defendant and CC-1 engaged in that day

exceeded $13,500.

       14.     The defendant and CC-1 soon thereafter traveled to California, where they

continued to carry out the fraudulent scheme. On or about April 26, 2015,the defendant and CC-

1 used more than a dozen cloned gift cards in multiple Company A stores. The defendant and

CC-1 coordinated their transactions over text messages. For example, at one point,the defendant

asked CC-1, "Which register in [HomeGoods]?" CC-1 responded, "LITTLE OLD LADY

FURTHEST FROM DOOR." CC-1 was encouraging the defendant to conduct a fraudulent

transaction with the woman operating that register. The fraudulent transactions that the defendant

and CC-1 engaged in that day totaled more than $6,500.
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 5 of 7 PageID# 103




       15.    Throughout and in furtherance of the conspiracy, the defendant also coordinated

with Gray via cellphone in coded language to carry out the fraudulent scheme. On multiple

occasions, Gray warned the defendant, in coded language, about efforts by Company A to

investigate the scheme and identify the co-conspirators. For example, on or about December 16,

2014, Gray sent the defendant a text message stating,"Word is, images are being collected f[rom]

MD area. Trying to identify the members of the book club." Gray was warning the defendant,

using code, that investigators were reviewing surveillance images from Company A stores in

Maryland to try to identify the members of the conspiracy.

       16.    On or about April 30,2015,the Montgomery County Police Department("MCPD")

executed a state search warrant at the defendant's residence at the Oxford House in Rockville,

Maryland. The MCPD seized, among other things, a magnetic card encoder/reader, multiple gift

cards, including more than 75 cloned Company A gift cards, and receipts that matched purchases

that Hash and CC-1 made with cloned Company A gift cards.

       17.    Even after the execution of the April 30, 2015 search warrant, the fraudulent

scheme continued and the defendant remained an active participant in it. The defendant, in fact,

did not tell Gray about the search warrant for several months. In June 2015 alone, the defendant

personally engaged in more than a dozen fraudulent transactions with cloned gift cards at Company

A stores in the District of Columbia, Delaware, New Jersey, and Pennsylvania.

       18.    On September 2, 2015, the United States Secret Service ("USSS") and MCPD

executed a federal search warrant at the defendant's residence in Bethesda, Maryland. The

defendant was found in the rear bedroom pushing items into a hole in the wall. Law enforcement

officers seized, among other things, 150 Company A gift cards, 36 of which were cloned.
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 6 of 7 PageID# 104




         19.   The same day, on September 2,2015, the USSS and Prince William County Police

Department executed a federal search warrant at Gray's residence in Dale City, Virginia.

         20.   During and in furtherance ofthe conspiracy, the defendant and his co-conspirators

engaged in hundreds oftransactions using cloned gift cards at Company A stores across the nation.

For each of these transactions, the cardholder who legitimately owned the account number that

was charged did not authorize the defendant and his co-conspirators to use it. In total, the

defendant caused a loss of approximately $149,611.62 to Company A and its customers.

         21.   This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. It does not include each and every fact known to

the defendant or to the United States, and it is not intended to be a full enumeration of all of the

facts surrounding the defendant's case.

         22.   The actions ofthe defendant, as recounted above, were in all respects knowing and

deliberate, and were not committed by mistake, accident, or other innocent reason.


                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


 Date:    August 1. 2019
                                               Thomas W.Traxler
                                               Assistant United States Attomey
  Case 1:19-cr-00227-AJT Document 27 Filed 08/01/19 Page 7 of 7 PageID# 105




       After consulting with my attorney and pursuant to the plea agreement entered into this day

between the defendant, MATTHEW HASH, and the United States, I hereby stipulate that the

above Statement ofFacts is true and accurate, and that had the matter proceeded to trial, the United

States would have proved the same beyond a reasonable doubt.



                                              Matthew Has
                                              Defendant



       T am Harry A. Dennis, III, the defendant's attorney. T have carefully reviewed the above

Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is an

informed and voluntary one.



                                              Harry A. pennis. III, Esq.
                                              Attorney for Matthew Hash
